Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 15-28 are allowed.  Specifically, the independent Claim 15  is allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claim 15. Though the prior arts search,
a) Stutz et al. (US10,185,032) discloses a time measurement circuit for an incoming signal. In some embodiments, the time measurement circuit has a comparator stage, for generating a comparator output signal depending on a fulfillment of a criterion by the incoming signal, wherein exceeding or falling below a threshold value is defined as the criterion. Furthermore, a digitization stage is provided, for sampling, which is performed at a defined sampling rate, of an input signal fed to the digitization stage and converting it into digital data containing sampled values for the input signal, and an evaluation unit for determining a chronological location for the incoming signal by evaluating the digital data.
b)Ossig  et al. (US 2013/0201487) disclose a device for optically scanning and measuring an environment is designed as a laser scanner having a light emitter that emits an emission light beam and a light receiver that receives a reception light beam which is reflected from an object in the environment of the laser scanner. The laser scanner also includes a control and evaluation unit which, for a multitude of measuring points, determines at least the distance to the object. The spot of the emission light beam temporarily moves along a prism of the laser scanner, the prism having at least two different brightness levels and/or colors..
c) Lewis et al. (US 7511800) disclose measuring distances. A measurement device emits a beam that reflects on the surface of an object. The measurement device determines the distance to the object, based on the time of flight of the beam from transmission to capture by the measurement device. The device includes a light source adapted to provide an outgoing reference beam. A detector is aligned to receive a return beam, wherein said return beam results from a reflection of said outgoing reference beam from an object outside of said distance measurement device. A diffuser is provided adjacent to the detector aligned to receive said return beam.
The prior arts fail (see PTO 892) and IDS to further teach or suggest a combination, specifically 
Claim 15: “the reference light path is laid out in such a way that it receives a portion of the laser measurement radiation of the transmitter unit prior to the passage through the optical outlet element, guides said portion to the attenuation device without contact with the surroundings of the distance measuring module and forwards an attenuated portion downstream of the attenuation device to the reception unit through the optical inlet element.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864